Citation Nr: 0634859	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  01-09 532	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a herniated disc at L4-L5, currently evaluated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The appellant had service in the Army National Guard of Ohio 
from February 26, 1965, to February 25, 1971, and from June 
28, 1972, to June 27, 1976.  His service included a period of 
active duty for training from May 11, 1965 to September 27, 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating decision.  
This issue was remanded in May 2003 in order to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), to obtain relevant medical records, 
and to afford the veteran with VA medical examinations.  The 
Board notes that, following the May 2003 remand, the criteria 
for rating diseases of the spine were amended.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (effective from Sept. 26, 2003); 
38 C.F.R. § 4.71a (2006).  The veteran was informed of these 
changes in a supplemental statement of the case (SSOC) dated 
in October 2004.  

This issue was again remanded in March 2005 for further 
orthopedic evaluation to comply with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The requested examination, given in June 
2005, did not comply with the remand orders.  The Board will 
therefore remand yet again.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated).

Pursuant to the Board's May 2003 remand, the veteran was 
given an orthopedic examination and a neurological 
examination.  Included in the July 2004 orthopedic 
examination report by P.S., M.D., was a comment that the 
veteran could forward flex to 70 degrees, limited by pain.  
He could extend to zero degrees, and bend and rotate to 20 
degrees, all limited by pain.  These descriptions did not 
present a clear picture for evaluation purposes.  It was not 
clear whether "limited by pain" meant that that was the 
point at which pain began, or that pain began earlier in the 
range of motion, but that the point at which motion was 
"limited by pain" was the point at which the pain became so 
intense as to prohibit further motion.

Following the Board's March 2005 remand, the veteran was 
afforded another orthopedic examination, given by the same VA 
examiner.  This examination revealed that the veteran could 
forward flex to 60 degrees, extend to zero degrees, and bend 
and rotate to 20 degrees.  While the examiner noted that the 
veteran experienced pain throughout the range of motion, and 
noted that repetitive use caused an increase in pain, 
soreness, tenderness, and fatigability, the examiner made no 
attempt to equate these functional losses to the rating 
criteria, as required by the remand orders, VA regulations, 
and applicable case law.

VA regulations require that functional loss due to problems 
such as complained of by the veteran be equated to additional 
degrees of limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.46 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  This has not been accomplished.  The range of 
motion, including an estimation as to the degree of 
limitation based on functional losses, is required.  The VA 
examiner has reported that flare-ups and repeated use caused 
the veteran more problems, and it was noted in an October 
2003 addendum to the examination report that the "exact 
nature of the limitation during flare-up cannot be accurately 
determined."  Noting that the exact nature need not be 
accurately determined, the Board remanded because the 
language used by the examiner strongly suggested that the 
veteran's functional debility was indeed greater than 
indicated by the clinical findings made at the examination.  
At the June 2005 examination, no estimation of functional 
losses in terms necessary to apply the rating criteria was 
made, even though the examiner specifically noted that 
repetitive use caused an increase in pain, soreness, 
tenderness, and fatigability.  

In order that examination results may be applied to the VA 
rating criteria, VA's compensation and pension (C&P) 
examination worksheet for examination of the spine 
specifically requires examiners to express any additional 
limitation caused by pain, including pain on repeated use, 
fatigue, weakness, lack of endurance, and incoordination, and 
to do it in terms of degrees of motion.  

Because neither of the two most recent orthopedic 
examinations was in compliance with DeLuca, and therefore 
failed to present a clear picture for evaluation purposes, on 
remand the RO will be asked to have another orthopedic 
examination conducted, this time by a different examiner.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant 
to identify all VA and non-VA health 
care providers where he has received 
treatment since his last VA 
examination in 2005 for his post-
operative residuals of a herniated 
lumbar disc at L4-L5.  The RO should 
ensure that all pertinent records of 
private or VA treatment which are 
not already of record are obtained 
and associated with the file for 
review.  

2.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant 
to be afforded an orthopedic 
examination by a physician--other 
than the orthopedist who conducted 
the veteran's August 2003 and June 
2005 examinations--to determine the 
severity of his post-operative 
residuals of a herniated lumbar disc 
at L4-L5.  In order that a clear 
picture be provided by the examiner 
for evaluation purposes, the 
examination must be completed 
utilizing the C&P examination 
worksheet for the spine.  All 
indicated tests and studies deemed 
necessary should be conducted.  

The claims folder, a copy of this 
remand, the former and revised 
rating criteria for Diagnostic Code 
5293, as well as the new general 
rating criteria for rating diseases 
of the spine, along with any 
additional evidence obtained 
pursuant to the request above, 
should be made available to the 
examiner for review.  Clinical 
findings should be elicited so that 
any of the three sets of rating 
criteria may be applied.  See 38 
C.F.R. § 4.71a (Diagnostic Code 
5293) (2002); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003); 
38 C.F.R. § 4.71a (2006).  

The examiner should elicit a 
comprehensive history of the 
residuals of the veteran's herniated 
disc.  In addition, after reviewing 
the veteran's complaints and medical 
history, the examiner should render 
an opinion, based upon his or her 
best medical judgment, as to the 
extent to which the appellant 
experiences functional impairment, 
such as pain, weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate such 
problems to the rating criteria.  
(In other words, functional losses 
due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the 
orthopedic examiner should so state.  
This should be equated to additional 
loss of motion; the degree of 
limitation beyond what was shown 
clinically should be specified.)  
The examiner's best estimate as to 
the impairment caused by such 
functional losses should be set 
forth.  See DeLuca, supra at 206.  
Specifically, it should be noted 
whether functional loss due to pain, 
etc. equates to disability 
tantamount to limitation of forward 
flexion of the thoracolumbar spine 
to 30 degrees or to favorable or 
unfavorable ankylosis of the 
thoracolumbar spine.  An exact 
determination is not required.  

The RO must ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
deficient, it should be returned to 
the examiner for corrective action, 
as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

